UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-7361



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FREDERICK KEITH SINGLETON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-95-179-A)


Submitted:   December 17, 1998             Decided:   January 7, 1999


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frederick Keith Singleton, Appellant Pro Se.     Robert Clifford
Chesnut, Assistant United States Attorney, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Singleton appeals the district court’s order denying his Rule

41(e) motion. We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we affirm the

district court’s finding that Singleton did not lawfully possess

the $8,400 and the finding that Dunbar Armored, Inc. was entitled

to the money.   See United States v. Singleton, No. CR-95-179-A

(E.D. Va. Sept. 1, 1998).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2